DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Given the large number of references submitted with the Information Disclosure Statements in this case, without citation to relevant portions or explanation of relevance to the present claims, only a cursory consideration has been afforded to this disclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6389179 to Katayama (“Katayama”) in view of US 20080253685 to Kuranov (“Kuranov”).  
Regarding Claim 1:  “A method for stitching images, the method comprising:
accessing a first image captured through a first field of view of a camera; … accessing a second image captured through a second field of the camera, the first image and the second image including an overlap region corresponding to a common field of view between the first field of view and the second field of view;  (“upon sensing images by an electronic camera, stores such information together with image signals, … a plurality of images which partially overlap each other” and thus having a common field of view. Katayama, Columns 1-2, and the image combining apparatus in Figs. 10-11 and 14.  Note respective cameras for capturing the stored images in Figs. 1 and 17-18.  Also note that images can accessed through “an external storage device, which stores digital pixel data” in Katayama, Column 9, line 23 and Figs. 1, 17-18 showing that the image memory 130 and processing 107, 190 are external to the image combining apparatus 172 which is characteristic of an image server.  See cumulative treatment below.)
determining a location of a viewing window with respect to the overlap region of the first image and the second image, the viewing window defining a portion of the first image and the second image presented on a display; … selecting an image stitching operation based on the location of the viewing window with respect to the overlap region; and (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, determining a location of a view window can be reading previously selected data indicating an image or an image area to be viewed, such as an image containing a particular object or perspective.  Prior art teaches to “obtain a combined image, and selectively outputs one of the combined image and the plane projection combined image via an output means in correspondence with the field of view of the combined image” which is a representation of a viewfinder portion in Katayama, Column 5, lines 1-4, and various embodiments of view windows (preferred/object, camera, and processed) in Katayama, Figs. 2-7.)
generating a stitched image based on stitching of at least a portion of the first image and at least a portion of the second image via the selected image stitching operation. (“in the image combining apparatus 172, … a combined image is produced by an appropriate image combining method selected in correspondence with the image sensing conditions,”  Katayama, Column 33, lines51-66, and Column 6, lines 15-17.)
Cumulatively, Katayama does not describe a embodiment of “selecting an image stitching operation based on the location of the viewing window with respect to the overlap region” as may be specific to partial viewing ability of the combined image.
Kuranov teaches “The methods may include different degrees of adjusting features, and blending and smoothening of images that have been combined. The method may include a partial window and/or viewing ability and a self-correcting/self-adjusting configuration.” Kuranov, Paragraph 5.
Also note that Katayama is directed to stitching “overlapping portions of a series of images to be combined.”  See Katayama, Column 4. lines 1-3.  This also means that stitching need not be performed for images not to be combined.  For example, “The system can provide higher performance by "stitching on demand" only the videos that are required to be rendered based on the viewing system.” Kuranov, Paragraph 5.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement Katayama to adjust the stitching for partial viewing ability as taught in Kuranov, so that the “system can provide higher performance by "stitching on demand" only the videos that are required to be rendered based on the viewing system” and only with the quality required for the viewing.  Kuranov, Paragraph 5.
Regarding Claim 2:  “The method of claim 1, wherein the selecting of the image stitching operation based on the location of the viewing window with respect to the overlap region includes selecting the image stitching operation of a quality based on a distance between the viewing window and the overlap region such that a first image stitching operation of a first quality is selected based on a first distance between the viewing window and the overlap region and a second image stitching operation of a second quality is selected based on a second distance between the viewing window and the overlap region.”  (“in the image combining apparatus 172, when the detected translation [distance length] amount upon image sensing is larger than a predetermined threshold value, the controller 172e determines short-distance panoramic image sensing; when the translation amount is smaller than the threshold value, it determines long-distance panoramic image sensing … a combined image is produced by an appropriate image combining method selected in correspondence with the image sensing conditions,”  Katayama, Column 33, lines51-66, and Column 6, lines 15-17.  Also note that area and resolution of the stitching can be selected based on whether the image is in an “area under focus” in the panoramic image. Kuranov, Paragrah 51 and statement of motivation in Claim 1.)
Regarding Claim 3:  “The method of claim 2, wherein the quality of the selected image stitching operation: increases with decrease in the distance between viewing window and the overlap region; and decreases with increase in the distance between viewing window and the overlap region.”  (See an example where “a combined image is produced by an appropriate image combining method selected in correspondence with the image sensing conditions,” based on translation amount of a sensing view window in Katayama, Column 33, lines51-66, and Column 6, lines 15-17.  Also note an example where the quality can be based on distance with respect to “area under focus” when viewing the panoramic image. Kuranov, Paragrah 51 and statement of motivation in Claim 1.  In both examples, it appears to be obvious to vary image stitching quality based on where the viewer is focused in the panorama.)
Regarding Claim 4:  “The method of claim 2, wherein responsive to the distance between the viewing window and the overlap region exceeding a first threshold distance, no image stitching operation is selected and the stitched image is not generated.”  (Note that Katayama is directed to stitching “overlapping portions of a series of images to be combined.”  See Katayama, Column 4. lines 1-3.  This also means that stitching need not be performed for images not to be combined.  For example “The system can provide higher performance by "stitching on demand" only the videos that are required to be rendered based on the viewing system.” Kuranov, Paragraph 5.  See statement of motivation in Claim 1.)
Regarding Claim 5:  “The method of claim 2, wherein responsive to the distance between the viewing window and the overlap region exceeding a first threshold distance, a low quality image stitching operation is selected.”  (For example panorama portions outside the present or previous “area under focus” in the panoramic image are not subject to higher quality algorithms that may be applied to the “area under focus.” Kuranov, Paragrah 51 and statement of motivation in Claim 1.)
Regarding Claim 6:  “The method of claim 2, wherein responsive to the distance between the viewing window and the overlap region being within a first threshold distance and exceeding a second threshold distance, a preliminary image stitching operation is selected to reduce an amount of time required to perform the image stitching operation.”  (For example, lower resolution stitching or no stitching can be provided for areas not under focus (example area outside a first threshold), normal resolution can be applied in area under focus (example area between thresholds), and a higher resolution can be applied in areas of digital zoom (example area within a second threshold), and some areas can be subject to no stitching at all. See Kuranov, Paragraph 50 and “on demand” stitching in Paragraph 5.  See statement of motivation in Claim 1.)
Regarding Claim 7:  “The method of claim 6, wherein responsive to the distance between the viewing window and the overlap region being within the second threshold distance, a high quality image stitching operation is selected.”  (For example, lower resolution stitching can be provided for areas not under focus (area outside a first threshold), normal resolution can be applied in area under focus (area between thresholds), and a higher resolution can be applied in areas of digital zoom (area within a second threshold).  See Kuranov, Paragraph 50.  Also not that  and “on demand” stitching in Paragraph 5.  See statement of motivation in Claim 1.)
Regarding Claim 8:  “The method of claim 1, wherein responsive to the viewing window being located at least in part within the overlap region, a high quality image stitching operation is selected.”  (Note that a higher quality of stitching may be applied to areas under focus or zoom than other areas.  Kuranov, Paragraphs 49-51 and 5.  See statement of motivation in Claim 1.)
Regarding Claim 9:  “The method of claim 1, wherein the image stitching operation is selected further based on a future location of the viewing window with respect to the overlap region.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, Applicants’ system does not predict the future or what the user may decide to view in the future, but rather the image stitching quality may be varied based on the distance of the particular image portion to the area being viewed as in Claims 3-7.  Therefore, Claim 9 is rejected for reasons stated for Claims 3-7.)
Claim 10 is rejected for reasons stated for Claim 3 in view of the Claim 9 rejection.
Claim 11, “A system for stitching images,” is rejected for reasons stated for Claim 1, and because prior art teaches:  “one or more physical processors configured by computer-readable instructions to:”  (“an image combining apparatus 172 comprises a computer, and operates in accordance with pre-set programs”  Katayama, Column 9, lines 19-21.)
Claims 12-20 are rejected for reasons stated for Claims 2-10 respectively in view of the Claim 11 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20060256397 to Cui (“Cui”) as cited for Application 14754694 to which the present Application seeks priority.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483